Title: To George Washington from William Heath, 17 June 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands June 17. 1782
                  
                  On the 23d ultimo I took the liberty to address your excellency
                     on some matters respecting the ascertaining the quantity of forage expended by
                     the allied army in West Chester county the last campaign, and enclosed a copy
                     of a letter from general Beville to colonel Pickering on the subject. The 20.
                     instant is the time the arbitrators are to meet, unless your excellency should
                     think proper to give any order in the case. As no return has been received from
                     the french army of the number of horses, &c. kept by them, it must be
                     mere guess-work, so far as it respects them. Perhaps it may not be improper to
                     lay general Beville’s letter before the arbitrators, and, if your excellency
                     approves of it, I wish to have it returned for the purpose, with any hints you
                     may think proper.
                  Enclosed is a line I received yesterday from lieutenant-colonel
                     Hull, who is one of the arbitrators. The arbitrators are to meet at Peeks-kill;
                     and I wish to know your excellency’s pleasure, whether colonel Hull shall be
                     relieved by a field officer of some other regiment, or his presence at
                     Kings-ferry dispensed with during  the sitting of the arbitrators.
                  Enclosed also is a letter I received yesterday from lieutenant
                     Frye. Upwards of a year ago I represented his case to your excellency, and
                     obtained your permission for him to be absent, to endeavour the recovery of his
                     hearing. His letter shews his present condition, which I believe is deplorable
                     He has been a good officer till unfitted for service. I can only lay his case
                     before your excellency for such order as you may think proper. I have the honor
                     to be With the greatest respect Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
                  
                     P.S. The officers of the 3. brigade complain this morning,
                        that they have had no meat to eat since the day before yesterday, And major
                        Gibbs writes me from the lines, that the troops there who are on constant
                        marches and duty, as well officers as men, are entirely destitute of liquor
                        of any kind.
                  
                  
                     W. Heath
                     
                  
                Enclosure
                                    
                     
                        Dear Genl
                        Verplanks Point c.16 June 1782
                     
                     Colonel Greaton, by his Instructions from the Commander in
                        Cheif, was directed to leave a Feild Officer at this Post, and as he thought
                        it necessary to have one with him, has ordered me on this Duty—Yesterday I
                        received a Notification from Coll Hay to attend the Arbitration respecting
                        the West Chester Forage, the 20th inst., which it will be impossible for my
                        to comply with, unless a different Arrangement, is previously made. I am Sir
                        with the highest respect your most obedt Servt
                     
                        Wm Hull Lt Colo.
                        3d M. Regt
                        
                     
                  
                  
               